FILED
                            NOT FOR PUBLICATION                               MAY 20 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RANA MUHAMMAD MASOOD,                            No. 07-72633

              Petitioner,                        Agency No. A097-620-974

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 13, 2011
                            San Francisco, California

Before: B. FLETCHER and THOMAS, Circuit Judges, and ROSENTHAL,
District Judge.**

       Rana Muhammad Masood (“Masood”) petitions for review of an order of

the Board of Immigration Appeals denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Lee H. Rosenthal, District Judge for the U.S. District
Court for Southern Texas, Houston, sitting by designation.
jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition. Because the

parties are familiar with the factual and procedural history of the petition, we need

not recount it here.

      The Immigration Judge (“IJ”) supported her adverse credibility

determination with “specific” and “cogent” reasons going to the “heart” of

Masood’s claims. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). For example,

the IJ noted inconsistencies in Masood’s testimony about his political activities and

knowledge: Masood twice changed his testimony about the year he became an area

president; neither the constituency he claimed to have voted in, nor the candidate

he claimed to have voted for, appeared in the October 2002 election results; and, in

his asylum interview, Masood misidentified common abbreviations in Pakistani

politics. Substantial evidence supports the IJ’s findings, which go to the heart of

Masood’s claims. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004)

(noting that petitioner’s lack of political knowledge and incorrect statements

supported an adverse credibility finding); Wang v. INS, 352 F.3d 1250, 1259 (9th

Cir. 2003) (“So long as one of the identified grounds is supported by substantial

evidence and goes to the heart of [petitioner’s] claim of persecution, we are bound

to accept the IJ’s adverse credibility finding.”).




                                           2
        The remaining record evidence would not compel any reasonable factfinder

to find that Masood established his eligibility for relief. See Singh, 367 F.3d at

1143.

        PETITION DENIED.




                                          3